Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the application filed on 10/23/2020.
Claims 1-6 have been examined on the merits. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-6 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1 (MPEP 2106.03)).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5)) – i.e., as drafted, the cited claims read upon a product of nature for the following reasons:   
 Claims 1-6 are drawn to a composition (as an oral and/or nutraceutical and/or for a pharmaceutical purpose) [please note that dependent claim 4 states wherein all four forms of the botanical/hemp extract are combined within the composition] comprising activated aerial hemp/cannabis sativa/indica (i.e. Applicant’s specification in paragraph 004 defines “activated” to mean “in its heated form” and “aerial” to mean “above ground” such as the plant parts of the stem, leaves, flowers, fruit and/or seeds), activated root hemp/cannabis sativa/indica, native aerial hemp/cannabis sativa/indica (i.e. Applicant’s specification in paragraph 004 defines “native” as native forms are almost always the carboxylic acid forms) and native root hemp/cannabis sativa/indica (i.e. the claimed active ingredients are naturally-occurring ingredients) [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  The claimed composition is not markedly different from its/their naturally-occurring counterpart(s), because there is no adequate indication and/or sufficient evidence/support [i.e. no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] and that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein- e.g. step 2A1(MPEP 2106.04 (a-c)).  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significantly more than the exception of the claimed naturally-occurring ingredients).  
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 USC 103 as being unpatentable over Stoops (US 20180236017) in view of Fernandez (US 20150126754), Walser (US 2021008139) and Letzel (US 20200155628). 
	A composition (as an oral and/or nutraceutical and/or for a pharmaceutical purpose) [please note that dependent claim 4 states wherein all four forms of the botanical/hemp extract are combined within the composition and for example the purpose of the claimed invention is to be able to place the different and/or various cannabis forms within an oral nutraceutical and/or pharmaceutical composition to be used for a health benefit] comprising activated aerial hemp/cannabis sativa/indica (i.e. Applicant’s specification in paragraph 004 defines “activated” to mean “in its heated form” and “aerial” to mean “above ground” such as the plant parts of the stem, leaves, flowers, fruit and/or seeds), activated root hemp/cannabis sativa/indica, native aerial hemp/cannabis sativa/indica (i.e. Applicant’s specification in paragraph 004 defines “native” as native forms are almost always the carboxylic acid forms) and native root hemp/cannabis sativa/indica is claimed. 
Stoops teaches a composition (as an oral food or pharmaceutical) use for the intended purpose as an oral nutraceutical and/or as an oral pharmaceutical for a health benefit in a subject comprising activated (i.e. heated) root hemp/cannabis (please note that Applicant’s specification in paragraph 005 states that “activated” means that heat general activated the cannabinoids in hemp/cannabis sativa) (see entire document including e.g.- title, abstract, paragraph 0022, claims and especially claims 1, 9-using a heat source to heat the mixture to a temperature suitable for decarboxylation of at least one cannabinoid in the plant material and claim 16).  Stoops, however, does not teach the further inclusion of the activated aerial hemp/cannabis sativa (i.e. Applicant’s specification in paragraph 004 defines “activated” to mean “in its heated form” and “aerial” to mean “above ground” such as the plant parts of the stem, leaves, flowers, fruit and/or seeds), native aerial hemp/cannabis sativa and native root hemp/cannabis sativa therein. 
	Fernandez teaches a composition (as an oral pharmaceutical) use for the intended purpose as an oral pharmaceutical for a health benefit in a subject comprising activated aerial hemp/cannabis sativa (i.e. Applicant’s specification in paragraph 004 defines “activated” to mean “in its heated form” and “aerial” to mean “above ground” such as the plant parts of the stem, leaves, flowers, fruit and/or seeds) (see entire document including e.g.- title, abstract, paragraphs 0004, 0025, 0028, 0078, 0080-the cannabis plant part of the flower and claims).
	Walser teaches a composition (as an oral pharmaceutical) use for the intended purpose as an oral pharmaceutical for a health benefit in a subject comprising native aerial and/or root hemp/cannabis sativa (see entire document including e.g.- title, abstract, paragraphs 0066, 0117, 0119, 0104 and claims, and especially claim 6-the cannabis plant part of flowers, stems or roots).
	Letzel teaches a composition (as an oral pharmaceutical) use for the intended purpose as an oral pharmaceutical for a health benefit in a subject comprising native aerial and/or root hemp/cannabis sativa (see entire document including e.g.- title, abstract, and claims, and especially claims 6 and 12-the cannabis plant part of flowers, stems or roots).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as an oral and/or nutraceutical and/or for a pharmaceutical purpose) [please note that dependent claim 4 states wherein all four forms of the botanical/hemp extract are combined within the composition and for example the purpose of the claimed invention is to be able to place the different and/or various cannabis forms within an oral nutraceutical and/or pharmaceutical composition to be used for a health benefit] comprising activated aerial hemp/cannabis sativa/indica, activated root hemp/cannabis sativa/indica, native aerial hemp/cannabis sativa/indica and native root hemp/cannabis sativa/indica-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)-and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (the same purpose of the claimed composition (as an oral food or pharmaceutical) use for the intended purpose as an oral nutraceutical and/or as an oral pharmaceutical for a health benefit in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions therein (e.g. determining suitable amount/ranges/ratios of each of the same claimed active ingredients within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
*With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

With respect to the art rejections above, please note that the intended use of the above claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655               

/MICHAEL BARKER/Primary Examiner, Art Unit 1655